Title: From George Washington to Brigadier General John Fellows, 31 July 1780
From: Washington, George
To: Fellows, John


					
						Sir
						Head Quarters Peekskill 31st July 1780
					
					By advices just recd I hear that the Enemy have cut off the communication with Fort Schuyler, and as the place is not well supplied with provision, there is reason to fear the loss of that valuable post unless it is speedily relieved. You will therefore be pleased instantly upon the receipt hereof to detach Five hundred of the Militia under your command properly officerd with directions to the Officer to march and put himself under the command of Brigr Genl Van Rensalaer of Tryon County. I have written to Colo. Van Schaick at albany to supply provisions—Waggons and whatever else may be necessary to expedite the march of the detachment. Governor Clinton has written to the same effect to Colo. Van Schaick and to Genl Van Rensalaer. When you consider how very essential the post of Fort schuyler is to the security of our whole Frontier, and that the saving of the harvest of the fine Country upon the Mohawk River depends upon an immediate removal of the Enemy, I am convinced you will not lose any time in marching off the detachment, that they may form a junction with the Militia of the State of New York. Ammunition will be ready at Albany. I am &.
				